         Case 4:21-cv-01550-HSG Document 37 Filed 07/21/21 Page 1 of 2



 1   Jenny H. Wang CA Bar No. 191643
     jenny.wang@ogletree.com
 2   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 3   Park Tower, Fifteenth Floor
     695 Town Center Drive
 4   Costa Mesa, CA 92626
     Telephone:    714-800-7900
 5   Facsimile:    714-754-1298
 6   Ann-Martha Andrews, AZ Bar No. 012616
     Admitted pro hac vice
 7   ann.andrews@ogletree.com
     OGLETREE, DEAKINS, NASH, SMOAK &
 8   STEWART, P.C.
     2415 E. Camelback Road, Suite 800
 9   Phoenix, AZ 85016
     Telephone:    602-778-3700
10   Facsimile:    602-778-3750
11   Attorneys for Defendants Lincoln Life Assurance
     Company of Boston and Lincoln National
12   Corporation
13                               UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA

15

16   ANNA EFIMENKO, an individual and as               Case No. 4:21-cv-01550-HSG
     successor in interest to NIKITA TOULINOV,
17   deceased                                          DEFENDANTS LINCOLN NATIONAL
                                                       CORPORATION AND LINCOLN LIFE
18                 Plaintiff,                          ASSURANCE COMPANY OF BOSTON’S
                                                       MOTION TO APPEAR BY TELEPHONE
19          v.                                         FOR INITIAL CASE MANAGEMENT
                                                       CONFERENCE AND ORDER
20   THE CATALINA MARKETING
     CORPORATION GROUP LIFE PLAN;
21   CATALINA MARKETING                                Complaint Filed: March 4, 2021
     CORPORATION, a Delaware Corporation;              Trial Date: None
22   LINCOLN NATIONAL CORPORATION, an                  District Court Judge: Hon. Haywood
     Indiana Corporation; LINCOLN LIFE                                       S. Gilliam, Jr.
23   ASSURANCE COMPANY OF BOSTON, a                    Date: July 29, 2020
     New Hampshire Corporation; and DOES 1-20,         Time: 2:00 p.m.
24   inclusive                                         Dept.: Courtroom 2, 4th Floor

25                 Defendant.

26

27

28
                                                                   Case No. 4:21-cv-01550-HSG
            DEFENDANTS’ MOTION TO APPEAR BY TELEPHONE FOR INITIAL CASE MANAGEMENT
                                    CONFERECE AND ORDER
         Case 4:21-cv-01550-HSG Document 37 Filed 07/21/21 Page 2 of 2



 1   TO THE COURT, PARTIES, AND ALL ATTORNEYS OF RECORD:
 2          Ann-Martha Andrews and Jenny H. Wang, Counsel for Defendants Lincoln Life Assurance
 3   Company of Boston and Lincoln National Corporation, hereby respectfully move the court for leave
 4   to appear before the Honorable Haywood S. Gilliam via telephone for the Initial Case Management
 5   Conference scheduled for July 29, 2021, at 2:00 p.m. at 1301 Clay Street, Oakland, California, in
 6   Courtroom 2, 4th floor.
 7

 8   DATED: July 20, 2021                           OGLETREE, DEAKINS, NASH, SMOAK &
                                                    STEWART, P.C.
 9

10

11                                                  By: /s/ Ann-Martha Andrews
                                                        Ann-Martha Andrews
12                                                      Admitted pro hac vice
13
                                                         Jenny H. Wang
14                                                       Attorneys for Defendants Lincoln Life
                                                         Assurance Company of Boston and Lincoln
15                                                       National Corporation
16

17

18
                                                   ORDER
19
            Defendants’ request to appear telephonically for the Initial Case Management Conference is
20
     granted. Counsel shall use the following dial-in information to access the call:
21   Dial-In: 888-808-6929/Passcode: 6064255.
22
      DATED: 7/21/2021
23                                                        Honorable Haywood S. Gilliam, Jr.
                                                          United States District Court Judge
24

25                                                                                             47861349.1


26

27

28
                                              1                   Case No. 4:21-cv-01550-HSG
         ANSW DEFENDANTS’ MOTION TO APPEAR BY TELEPHONE FOR INITIAL CASE MANAGEMENT
                                   CONFERENCE AND ORDER
